                          Case 18-24170-AJC          Doc 18      Filed 11/29/18     Page 1 of 1




           ORDERED in the Southern District of Florida on November 28, 2018.




                                                               A. Jay Cristol, Judge
                           UNITED STATES                  BANKRUPTCY     COURT
                                                               United States
_____________________________________________________________________________
                                                                              Bankruptcy Court

                                       SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.gov

          In re:

          ASTOR EB-5, LLC,                                               Case No. 18-24170-BKC-AJC

                   Debtor.                                               Chapter 11

                   ORDER GRANTING ex parte MOTION TO EXTEND THE DEADLINES TO FILE
                             BALANCE OF STATEMENTS AND SCHEDULES

                   THIS CAUSE came before the Court on Debtor’s, ASTOR EB-5, LLC (“ASTOR”), ex parte

          Motion to Extend the Deadlines to File Balance of Statements and Schedules [D.E. 17] (the “Motion”) and

          the Court having reviewed the file and being otherwise being fully advised on the Motion, it is ORDERED:

                   1.     The Motion is GRANTED;

                   2.     The deadline for ASTOR to file its balance of schedules and statements in this case is

          extended through and including December 12, 2018.

                                                           ###
          Submitted by:
          Paul L. Orshan, Esq.
          ORSHAN, P.A.
          Counsel for ASTOR EB-5, LLC
          701 Brickell Ave., Suite 2000
          Miami, FL 33131
          Telephone: 305-529-9380
          Facsimile: 305-402-0777
          paul@orshanpa.com

          Attorney Orshan shall serve a copy of this order upon all parties of record.
